Citation Nr: 0206687	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  94-07 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.  Service in Vietnam is indicated by the 
evidence of record.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision in December 1993 of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO) which denied the veteran's 
claim of entitlement to service connection for PTSD.

In January 1998, the Board remanded the issue of entitlement 
to service connection for PTSD to the RO for further 
development of the evidence.  The case was returned to the 
Board in January 2002.
 
The Board observes that the veteran had requested a personal 
hearing before a member of the Board in his February 1994 
substantive appeal.  He subsequently testified before a 
Hearing Officer at the RO.  In December 1999, the veteran, 
through his accredited representative, indicated that he no 
longer wished to have a hearing and that his appeal should 
continue without the need for his personal appearance at a 
hearing.

FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy in 
Vietnam.

2.  There is no current diagnosis of PTSD of record.

3.  There is no credible supporting evidence that stressors 
claimed by the veteran occurred, and a stressor has not been 
verified by official military sources.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. 
§ 1110 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming entitlement to service connection for 
PTSD.  In the interest of clarity, the Board will first 
address the law and regulations pertinent to his claim for 
service connection.  The Board will then review the factual 
background of this case, and then proceed to analyze the 
issue on appeal.

Relevant Law and Regulations

Service connection - in general

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed psychiatric disability was incurred in 
or aggravated by service.  See 38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).

Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. 
§ 3.303(d) (2001); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).


Service connection - PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2001); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2001); see 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Zarycki v. 
Brown, 6 Vet. App. 91 (1993).

Combat status

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (2001).


In Zarycki, supra, it was held that under 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.303(d) and (f), the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  It has also been observed that 
the determination as to whether the veteran "engaged in 
combat with the enemy" is made by considering military 
citations that expressly denote as much and/or other service 
department or lay evidence that is credible.  See Doran v. 
Brown, 6 Vet. App. 283 (1994).  "Engaged in combat with the 
enemy" has been defined as requiring that the veteran had 
taken part in a fight or encounter with a military foe or 
hostile unit or instrumentality.  See VAOGCPREC 12-99.

In short, in order to grant service connection for PTSD to a 
non-combat veteran, there must be credible evidence to 
support the veteran's assertion that the stressful event 
occurred.  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§ 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background

The veteran's DD Form 214 and Army personnel file show that 
he served as a motor vehicle mechanic in Vietnam.  He did not 
receive any decorations or awards indicative of combat.  In 
testimony at a personal hearing in March 1994, he stated that 
he was not in combat with the enemy in Vietnam. 

The veteran's service medical records are devoid of any 
complaints of or treatment for psychiatric problems.  There 
are no pertinent medical records for over two decades after 
the veteran left military service.

In March 1993 the veteran sought psychiatric treatment at a 
VA medical center.  After a psychosocial assessment by a 
clinical social worker in March 1993, the examiner stated 
that the veteran did not seem to have had any traumatic 
events in service and was considered marginal, at best, for a 
diagnosis of PTSD.  

During a VA psychiatric examination in July 1993, at which 
the veteran was noted to "endorse" various symptoms of PTSD, 
the examiner rendered diagnoses of PTSD, mild to moderate, 
major depression, by history, and personality disorder, not 
otherwise specified, with schizotypal and narcissistic 
features.  

In a statement received in June 1993 and in testimony at a 
personal hearing in March 1994, the veteran recounted several 
experiences in Vietnam which he considered to have been 
stressful:  (1) Witnessing another soldier approach the 
veteran's sergeant and set him on fire with lighter fluid; 
(2) walking through a minefield (without being injured); and 
(3) seeing a Vietnamese couple, who were about 200 yards away 
from the veteran, injured and killed in a minefield 
explosion.  The veteran stated that the incident with his 
sergeant occurred at Long Binh; he did not know the specific 
date.  

At a VA psychiatric examination in September 1996, the 
diagnosis on Axis I was delusional disorder, persecutory 
type, versus major depression with psychotic features. 

The Board remanded this issue in January 1998.  The RO was 
instructed to solicit from the veteran more specific 
information concerning his alleged stressors, including the 
incident in which his sergeant was allegedly set on fire.  
The RO was to attempt to verify the stressors, including 
providing information to the United States Armed Services 
Center for Research of Unit Records (hereinafter USASCRUR).

In accordance with the Board's remand orders of January 1998, 
the RO wrote to the veteran in February 1998 and stated, "We 
need for you to supply specific information, including dates, 
names and unit of assignment concerning the claimed stressors 
which you have previously described and, in particular, the 
incident in which your sergeant was allegedly set on fire."  
The veteran did not respond to the RO's letter or to a 
follow-up request for stressor information sent to him in 
July 1998.  On VA Form 646, Statement of Accredited 
Representative in Appealed Case, received in November 2001, 
the veteran's representative acknowledged that no new 
evidence which would support the veteran's contentions 
concerning his claimed stressors had been submitted since a 
previous statement by the representative in 1997.

In June 1999, the RO wrote to USASCRUR and requested that 
that organization attempt to confirm the veteran's claimed 
stressors.  The RO provided USASCRUR with a copy of the 
veteran's previous stressor statement.  In a report dated in 
December 2000, USASCRUR stated that, "We cannot verify that 
[the veteran] saw casualties."  USASCRUR stated that the 
veteran would have to provide more specific information in 
order for USASCRUR to conduct research concerning casualties.    

In October 2001, the RO issued a Supplemental Statement of 
the Case which continued to deny the veteran's claim of 
entitlement to service connection for PTSD. In essence, the 
RO determined that the veteran had not engaged in combat in 
Vietnam and that there were no verified stressors.  The RO 
further indicated that the 1993 diagnosis of PTSD was based 
on the veteran's uncorroborated statements and could not 
serve as a basis for service connection.

Analysis

Preliminary matters - duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines 
the obligations of VA with respect to the duty to assist.  
The VCAA also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Recently enacted regulations further define 
VA's notification and assistance responsibilities.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

After having considered the entire record, and for reasons 
expressed immediately below, the Board finds that VA has met 
its duty to notify and to assist the veteran in the 
development of the claim on appeal.  By virtue of the January 
1994 Statement of the Case and Supplemental Statements of the 
Case, in particular the October 2001 Supplemental Statement 
of the Case which specifically referenced the VCAA, the 
veteran has been provided notice of the information and 
evidence necessary to
substantiate his claim.  These statements also notified them 
of the law and regulations relied upon in handling the claim, 
as well as of his procedural rights.

As discussed above, under provisions of the VCAA, VA has a 
duty to make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  The Board is unaware of, and the veteran has not 
identified, any existing additional evidence which is 
necessary to make an informed decision in this case.  

As discussed in the factual background section above, the 
Board remanded this issue in January 1998 so that the veteran 
could provide VA with additional information concerning his 
alleged stressors.  The veteran failed to do so.  
Nonetheless, the RO attempted to verify with USASCRUR the 
sketchy information previously furnished by the veteran, 
without success.

The Court has held that "[t]he duty to assist is not always a 
one-way street. If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In this case, the veteran failed to cooperate with VA.

In a February 2002 written brief presentation, the veteran's 
accredited representative appeared to indicated that he 
believed that there had been a violation of the  holding of 
the United States Court of Appeals for Veterans Claims in 
Stegall v. West, 11 Vet. App. 268 (1998) [a Board remand is 
not discretionary, and if the RO fails to comply with the 
terms of this remand, another remand for corrective action is 
required].  However, the veteran's representative did not 
specifically indicate what problem purportedly existed in 
connection with Stegall.  As noted by the Board immediately 
above, it is the veteran who has failed to cooperate with VA 
in connection with the directives of the Board's remand; the 
RO fully complied with the Board's remand directives to the 
extent possible under the circumstances.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim, including providing testimony at a March 1994 
personal hearing before a hearing officer at the RO.

In short, the Board believes that all relevant evidence which 
is available has been obtained; consequently, there is no 
further duty to assist the veteran.  The Board will 
accordingly move on to a discussion of the issue on its 
merits.

Discussion

The veteran is seeking service connection for PTSD.  He 
essentially contends that he has that disorder as a result of 
witnessing stressful events in Vietnam.  

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between the veteran's PTSD 
and the claimed in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  If a veteran engaged in combat with an 
enemy, the veteran's own statements may establish the claimed 
in-service stressor.  All three elements must be satisfied.

The medical evidence of record contains only one diagnosis of 
PTSD, in July 1993.  There is no prior or subsequent PTSD 
diagnosis.  Significantly, PTSD was not diagnosed at the most 
recent VA psychiatric examination in September 1996, and the 
veteran has furnished absolutely no evidence of a current 
diagnosis of, or treatment for, PTSD.  The Board therefore 
determines on the basis of all of the evidence of record that 
there is no current diagnosis of PTSD.  Element (1) above is 
accordingly not satisfied.

The veteran's service personnel records indicate that he did 
not have a combat-related military occupational specialty and 
did not serve in a position in Vietnam where he would be 
expected to be exposed to combat.  Because there is no 
evidence that the veteran engaged in combat during his 
service in Vietnam, and indeed the veteran does not so 
contend, the Board finds that he did not engage in combat 
with the enemy in Vietnam.  Therefore, credible supporting 
evidence of an in-service stressor is required in order to 
establish service connection for PTSD under 38 C.F.R. 
§ 3.304(f) (2001).  In this case, there is no such evidence 
of record.

Despite having been notified by the RO and the Board of the 
necessity to submit supporting evidence of his claimed 
stressors, the veteran has not done so.  Nor has he responded 
to repeated requests for specific information concerning his 
claimed stressors.  USASCRUR did not verify a stressor.  In 
short, the Board finds that there is no credible supporting 
evidence to substantiate the veteran's alleged stressors.  
Thus, his claim fails to satisfy element (3) of the essential 
elements in establishing service connection for PTSD, 
credible supporting evidence of an in-service stressor.  

In short, two of the elements required for service connection 
for PTSD are lacking.  The preponderance of the evidence is 
accordingly against the veteran's claim.  The benefit sought 
on appeal is therefore denied. 
    

ORDER

Service connection for PTSD is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

